DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,892,443. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 1, Claim 1 of  US10,892,443 discloses 
a display device, comprising: (column 22, line 41)
a flexible display panel configured to display an image from a display surface thereof; (column 22, lines 42-43)
and a window disposed on the display surface of the flexible display panel, (column 22, lines 44-45)
wherein the window comprises: (column 22, line 46)
a thin film glass layer, (column 22, line 49)
and a protection layer disposed on the thin film glass layer, wherein the protection layer includes a hard coating layer. (column 22, lines 51-52).

In re Claim 2, claim 2 of US10,892,443 discloses 
the display device of claim 1, wherein the window further comprises an oleophobic coating disposed on the hard coating layer (column 22, line 55-57).
In re Claim 3, claim 4 of US10,892,443 discloses 
the display device of claim 1, wherein the protection layer further comprises a shock absorption layer disposed between the hard coating layer and the thin film glass layer (column 22, lines 63-65).
In re Claim 4, claim 5 of US10,892,443 discloses
the display device of claim 1, wherein the thin film glass layer has a thickness within a range of 30 µm to 70 µm (column 22, lines 66-67).
In re Claim 5, claim 6 of US10,892,443 discloses
the display device of claim 1, wherein the flexible display panel comprises an organic light emitting diode (OLED) display panel including an organic light emitting element (column 23, lines 1-4).

In re Claim 6, claim 7 of US10,892,443 discloses 
a display device, comprising: (column 23, line 5).
a display panel configured to display an image from a display surface thereof,the display panel including a folding area, in which the display panel is folded around a folding axis, and a plurality of non-folding areas adjacent to opposite sides of the folding area; and (column 23, lines 6-10)
a window disposed on the display surface of the display panel, (column 23, lines 12-13)
wherein the window comprises: (column 23, line 14)
a thin film glass layer; (column 23, line 14)
and a protection layer disposed on the thin film glass layer, (column 23, lines 19-20)
wherein the protection layer comprises a hard coating layer (column 23, line 19).

In re Claim 7, Claim 8 of US10,892,443 discloses 
the display device of claim 6, wherein the display panel is configured to be folded out, such that the display surface is exposed to the outside, or folded in such that the display surface is covered (column 23, lines 23-26).
In re Claim 8, claim 9 of US10,892,443 discloses
the display device of claim 6, wherein the hard coating layer has a thickness within a range of 3 µm to 30 µm (column 23, lines 27-28).
In re Claim 9, claim 10 of US10,892,443 discloses
the display device of claim 6, wherein the hard coating layer comprises a urethane resin, an epoxy resin, an acrylic resin, and/or an acrylate resin (column 23, lines 29-31).
In re Claim 10, claim 11 of US10,892,443 discloses
the display device of claim 6, wherein the hard coating layer has an indentation hardness within a range of 15 HV to 40 HV (column 23, lines 33-35).
In re Claim 11, claim 12 of US10,892,443 discloses
the display device of claim 6, wherein the window further comprises an oleophobic coating disposed on the hard coating layer (column 23, lines 36-38).
In re Claim 12, claim 16 of US10,892,443 discloses
the display device of claim 6, wherein the protection layer further comprises a shock absorption layer disposed between the thin film glass layer and the hard coating layer (column 24, lines 10-11).
In re Claim 13, claim 17 of US10,892,443 discloses
the display device of claim 12, wherein the shock absorption layer has a thickness within a range of 5 µm to 50 µm (column 24, 12-14).
In re Claim 14, claim 18 of US10,892,443 discloses
the display device of claim 12, wherein the shock absorption layer comprises a urethane resin, an epoxy resin, a polyimide resin, a polyamide resin, and/or an acrylate resin (column 24, line 14-16).
In re Claim 15, claim 19 of US10,892,443 discloses
the display device of claim 6, wherein the display panel comprises an organic light emitting diode (OLED) display panel including an organic light emitting element (column 24, lines 18-20).
In re Claim 16, claim 20 of US10,892,443 discloses
a display device, comprising: a display panel configured to display an image from a display surface thereof, the display panel including a folding area, in which the display panel is folded around a folding axis, and a plurality of non-folding areas adjacent to opposite sides of the folding area, and a window, disposed on the display surface of the display panel, wherein the window comprises: a thin film glass layer a hard coating layer disposed on a front surface of the thin film glass layer and a shock absorption layer disposed between the hard coating layer and the thin film glass layer (column 24, lines 21 -39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, US 2014/0355227 (corresponding to US 10,216,020 and listed in IDS filed on 12/14/2020), in view of Jeong et al., US 2015/0233621 (corresponding to US 9,611,358 and listed in IDS filed on 12/14/2020), and in view of Lee, US 2017/0335136 (listed in IDS filed on 12/14/2020).
In re Claim 1, Lim discloses a display device 100 (Figs. 1 and 4), comprising: a flexible display panel 10 configured to display an image from a display surface 20 thereof: and a window 30 disposed on the display surface of the flexible display panel 10 (Figs. 1 and 4; [0035 – 0047]).
Lim does not specify that the window comprises: a thin film glass layer  and a protective layer disposed on the thin film glass layer, wherein the protection layer includes a hard coating layer.
Jeong teaches a display device wherein the window 23 (Fig. 2b) comprises: a thin film glass layer 23a; and a protective layer 23c disposed on the thin film glass layer 23a (Fig. 2b; [0059]; [0139 -0160]; [0216-0222]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lim’s window 30 with Jeong’s laminate 20, for fabrication of a device (for example, a flexible display device) having the flexible substrate as taught by Jeong ([0010]).
Lee teaches a display device wherein a protection layer comprises a hard coating layer ([0012]; [0026-0029]; [0045 - 0057]; [0063]; [0096]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the protection layer of Lim -Jeong with Lee’s hard coating layer, as having excellent impact resistance and curling properties and also having excellent bending resistance, and a flexible display having the hard coating film as taught by Lee ([0001]).
In re Claim 4, Lim taken with Jeong with Lee discloses all limitations of claim 2 except for that the thin film glass layer has a thickness within a range of 30 µm to 70 µm. It is known in the art that the layer thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 5, Lim taken with Jeong with Lee discloses the display device of claim 1, wherein the flexible display panel comprises an organic light emitting diode (OLED) display panel including an organic light emitting element (Lim: Fig. 1; [0041]). 
In re Claim 6, Lin discloses a  display device 100 (Fig. 1), comprising: a display panel 10 configured to display 20 an image from a display surface thereof. the display panel 10 including a folding area PA (Fig. 3), in which the display panel 10 is folded around a folding axis BL (Fig. 2), and a plurality of non-folding areas (13, 21, 22, 23, 12; 15) adjacent to opposite sides of the folding area PA; and a window 30 disposed on the display surface of the display panel 10  (Figs. 1 - 4; [0035 – 0050]).
Lim does not specify that the window 30 comprises: a thin film glass layer; and a protection layer disposed on the thin film glass layer, wherein the protection layer comprises a hard coating layer.
Jeong teaches a display device wherein the window 23 (Fig. 2b) comprises: a thin film glass layer 23a; and a protective layer 23c disposed on the thin film glass layer 23a (Fig. 2b; [0059]; [0139 -0160]; [0216-0222]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lim’s window 30 with Jeong’s laminate 20, for fabrication of a device (for example, a flexible display device) having the flexible substrate as taught by Jeong ([0010]).
Lee teaches a display device wherein a protection layer comprises a hard coating layer ([0012]; [0026-0029]; [0045 - 0057]; [0063]; [0096]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the protection layer of Lim -Jeong with Lee’s hard coating layer, as having excellent impact resistance and curling properties and also having excellent bending resistance, and a flexible display having the hard coating film as taught by Lee ([0001]).
In re Claim 7, Lim taken with Jeong with Lee discloses the display device of claim 6, wherein the display panel 10 is configured to be folded out, such that the display surface is exposed to the outside, or folded in such that the display surface is covered (Lim: Fig. 3).
In re Claim 8, Lim taken with Jeong with Lee discloses all limitations of claim 6 except for that the hard coating layer has a thickness within a range of 3 µm to 30 µm.  It is known in the art that the layer thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 9, Lim taken with Jeong with Lee discloses the display device of claim 6, wherein the hard coating layer comprises a urethane resin, an epoxy resin, an acrylic resin, and/or an acrylate resin (Lee: [0035]).
In re Claim 10, Lim taken with Jeong with Lee discloses the display device of claim 6, wherein the hard coating layer inherently has an indentation hardness within a range of 15 HV to 40 HV. It is inherent because according to MPEP2112.01 I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. In the instant case the hard coating film of Lee being substantially identical to that of the claims possesses the claimed indentation hardness within a range of 15 HV to 40 HV.
In re Claim 15, Lim taken with Jeong, Lee and Rolfe discloses the display device of claim 6, wherein the display panel comprises an organic light emitting diode (OLED) display panel including an organic light emitting element (Lim: Fig. 1; [0041]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim,  Jeong and Lee as applied to claims 1 and 6, respectively above, and further in view of Kim et al., US 2020/0097044 (listed in IDS filed on 12/14/2020).
In re Claims 2 and 11, Lim taken with Jeong with Lee discloses all limitations of claims  2  and 11 except for that the window further comprises an oleophobic coating disposed on the hard coating layer.
Kim teaches a display device wherein a window further comprises an oleophobic coating disposed on the second protection layer applied to an external surface of the hard coating layer ([0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Lim, Jeong, Lee and Kim, and to use the specified oleophobic coating to increase durability as taught by Kim ([0035]).
Claims 3 and 12 - 14 rejected under 35 U.S.C. 103 as being unpatentable over Lim, Jeong and Lee as applied to claims 1 and 6, respectively above, and further in view of Rolfe et al., US 2017/0354143 (corresponding to US 10,278,390 and listed in IDS filed on 12/14/2020).
In re Claims 3 and 12, Lim taken with Jeong with Lee discloses all limitations of claim 3 and 12 except for that the protection layer further comprises a shock absorption layer disposed between the hard coating layer and the thin film glass layer.
Rolfe teaches a display device wherein a protection layer 14 comprises a shock absorption layer (Fig. 1; [0066]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the first protection layer of Lim - Jeong – Lee with Rolfe’s protection layer comprising a shock absorption layer, for providing strength to the film as taught by Rolfe ([0066]).
In re Claim 13, Lim taken with Jeong, Lee and Rolfe discloses all limitations of claim 13 except for that the shock absorption layer has a thickness within a range of 5 µm to 50 µm. It is known in the art that the layer thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Jeong, and in view of Rolfe.
In re Claim 16, Lim discloses a display device 100(Figs. 1 and 4), comprising: a display panel 10 configured to display 200 an image from a display surface thereof, the display panel 10 including a folding area PA (Fig. 3), in which the display panel  10 is folded around a folding axis BL (Fig. 2), and a plurality of non-folding areas (13, 21, 22, 23, 12, 15) adjacent to opposite sides of the folding area PA, and a window 30, disposed on the display surface of the display panel 10 (Figs. 1 - 4; [0035 – 0050]).
Lim does not specify that the window comprises: a thin film glass layer a hard coating layer disposed on a front surface of the thin film glass layer and a shock absorption layer disposed between the hard coating layer and the thin film glass layer.
Jeong teaches a display device wherein the window 23 (Fig. 2b) comprises: a thin film glass layer 23a; and a protective layer 23c disposed on the thin film glass layer 23a (Fig. 2b; [0059]; [0139 -0160]; [0216-0222]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lim’s window 30 with Jeong’s laminate 20, for fabrication of a device (for example, a flexible display device) having the flexible substrate as taught by Jeong ([0010]).
Lim taken with Jeong does not disclose the a shock absorption layer disposed between the hard coating layer and the thin film glass layer.
Rolfe teaches a display device wherein a protection layer 14 comprises a shock absorption layer (Fig. 1; [0066]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the first protection layer of Lim - Jeong  with Rolfe’s protection layer comprising a shock absorption layer, for providing strength to the film as taught by Rolfe ([0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893